As filed with the Securities and Exchange Commission on April17, 2015 Registration No. 333-150936 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 Registration Statement no. 333-150936 Under The Securities Act of 1933 Circle Entertainment Inc. (Exact name of registrant as specified in its charter) Delaware 36-4612924 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 East 55th Street New York,New York10022 (Address of Principal Executive Offices) 2007 Executive Equity Incentive Plan 2007 Long-Term Incentive Compensation Plan (Full Title of the Plans) Paul C. Kanavos President Circle Entertainment Inc. 70 East 55th Street New York,New York 10022 (Name and Address of Agent for Service) (212) 838-3100 (Telephone number, including area code, of agent for service) Copies to: Mitchell J. Nelson, Esq. Executive Vice President and General Counsel Circle Entertainment Inc. 70 Est 55th Street New York, New York 10022 (212)838-3100 (telephone) (212) 980-4455 (facsimile) Andrew E. Balog, Esq. Greenberg Traurig, P.A. 333 S.E. 2nd Avenue Miami, Florida 33131 (305)579-0642 (telephone) (305) 579-0717 (facsimile) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES Circle Entertainment Inc. (the “Company”) has terminated the offering of its securities pursuant to the registration statement on Form S-8 (Registration No. 333-150936) (the “Registration Statement”), and is hereby filing this Post-Effective Amendment No. 1 to the Registration Statement to terminate the effectiveness of the Registration Statement, and in accordance with the undertakings of the Registration Statement, to remove from registration all securities registered which remain unsold under the Registration Statement as of the date of this Post-Effective Amendment. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on this 17th day of April, 2015. CIRCLE ENTERTAINMENT INC. By: /s/Paul C. Kanavos Paul C. Kanavos President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/Paul C. Kanavos President and Director April 17, 2015 Paul C. Kanavos (Principal Executive Officer) /s/Gary McHenry Chief Financial Officer April 17, 2015 Gary McHenry (Principal Financial Officer and Principal Accounting Officer) /s/ Andrew Perel Director April 17, 2015 Andrew Perel /s/Robert F.X. Sillerman Director April 17, 2015 Robert F.X. Sillerman /s/David M. Ledy Director April 17, 2015 David M. Ledy /s/ Harvey Silverman Director April 17, 2015 Harvey Silverman /s/Michael Meyer Director April 17, 2015 Michael Meyer 3
